OPINION
ROBERTS, Judge.
This is an appeal from an order entered in the 197th District Court of Cameron County on the 20th day of April, 1971, remanding appellant to custody for extradition to the State of California.
The executive warrant of the Honorable Preston Smith, governor of Texas, reciting in substance that appellant stands charged by indictment with the crime of “grand theft (eight counts) and conspiracy” in the State of California was introduced.
Notice of appeal was given on April 20, 1971. The record reached this Court on May 10, 1971. This is as it should be since there is little or no delay. The rules for appeal in habeas corpus apply in extradition proceedings and the record should be sent to this Court without delay as it was done in this cause. Cf. Ex parte Buel, Tex.Cr.App., 468 S.W.2d 385, this day decided. The rules for preparing records and briefs for appeal from convictions under Art. 40.09, Vernon’s Ann.C.C. P., do not apply. See: Ex parte Starks, Tex.Cr.App., 464 S.W.2d 837; Ex parte Watson, Tex.Cr.App., 455 S.W.2d 300.
The introduction of the executive warrant, regular on its face, made a prima facie case authorizing extradition. Ex parte Young, Tex.Cr.App., 455 S.W.2d 287.
There is no contention or showing in this Court that extradition should not be granted. Apparently, the appeal was taken solely for delay. The order remanding the appellant to custody for extradition is affirmed.
No motion for rehearing will be entertained or filed by the clerk except by leave of this Court after good cause has been shown.